Title: Benjamin Franklin and John Foxcroft to Anthony Todd, 21 September 1764
From: Franklin, Benjamin,Foxcroft, John
To: Todd, Anthony



Sir
Philada. Sept. 21. 1764
We wrote you pretty fully of the 4th. Instant, and sent our Letters to New York to be ready for the Packet that has been some time expected. She did not arrive till the 17th. and we have now just receiv’d yours of July 14. with Copies of your preceding Letters and Duplicates of the Papers that accompanied them. Those that were proper for Publication we had before caused to be inserted in all the Newspapers on the Continent, and given Directions to all our Officers strictly to observe and execute the several Acts of Parliament therein referr’d to.
We are concern’d that our Account of the State of the Office was delay’d so long beyond our Intentions. The Reasons will appear in our Letters. Accidents, Sickness, and our Distance from each other contributed to that Delay. But we have now settled the Offices in so good a Way that we hope to have the Accounts rendred to us more regularly; and that such a long hazardous Journey will not be again necessary for some Years, and the latter Inconvenience will be removed by our living hereafter nearer together.

The Rule of Charging 2d. or 16 grains of Silver on every Letter coming from on Ship board, has been observ’d in America we believe from the first Establishment of the Office here. Mr. Franklin, who is now by much the oldest Officer in America, found it the Practice, [and remembers?] to have seen it in Tables of Rates printed long before his Time. He knows not on what it was originally founded, (being sensible that the Act mentions but a Penny) unless it were on the Considerations that have satisfied him in the Continuance of the Practice, viz.
In America most of the Letters received from on board a Ship, are delivered in the Capital Towns where the Ships arrive. The Law obliges the Office to give a Penny for every Letter coming from on board a Ship.
If the Office demands but a Penny for each such Letter, then the Attendance is given and the Business is transacted for nothing. Nay, for less than nothing; for all the Letters so paid for, not being taken up, the Dead Letters would be so much clear Loss to the Office.
Wherever a Law enjoins a Service, and appoints no Reward, for that Service, the Person who performs the Service in obedience to the Law has a Right to a Quantum meruit for the same, from the Person benefited by that Service.
What the Quantum meruit in this Case is, may be gathered from the same Law, which allows a Penny to be taken for the Service of putting a Letter on board a Ship. Now supposing that the Trouble of receiving a Letter and putting the same on board a Ship, is not greater than the Trouble of receiving a Letter from on board a Ship and delivering the same on shore, then the latter Service deserves a Penny as well as the former.
This Penny to the Office, added to the Penny paid the Captain, makes the Twopence to be paid for the Letter.
We knew not but that the same was practis’d in England. It seems now otherwise, by your requiring this Explanation. The Postmaster General will direct us how we are to proceed for the future. But should a Law more effectually enforce the Delivery of Ship Letters by all Captains to the Office hereafter, if we pay a Penny for each, and deliver them for the same we conceive the Advantage to the Office will be much less than we think it ought to be, and than it may be here without occasioning any Complaint. And this brings us to Amendments we would propose to the present Office Laws, on considering the Clauses you have sent us.
We think, that for the Security of Correspondence, as well as for the Advantage of the Revenue, ALL Ship Letters should be delivered to the Deputy of the Post Master General in the Port where the Ship arrives, those belonging to Owners of the Vessel or of any Part of the Cargo, as well as others: because the Exception of the former, makes it difficult to detect and hazardous to prosecute upon the Act; since, tho’ we may prove the Captain or Passengers delivering Letters, it is not easy to prove that these Letters did not relate to the Cargo.
That for every Ship Letter or Packet of Letters, deliver’d in the Town or Port where the Ship arrives and not sent by Post, should be taken and receiv’d Two pence. The Addition of a Penny for every additional Letter in a Packet and 4 pence for every ounce after the first might perhaps appear too high in some Pacquets. And yet we think some such Addition should be made, to prevent Peoples Pacqueting their Letters to avoid Paying.
That a Certificate from the Postmaster of his having receiv’d the Ship Letters should be produced by the Captain to the collector or Naval Officer, before he is permitted to break Bulk.
The Inland Postages directed by the Act, do not seem to be well proportioned. For Instance, A Letter from New York to any Place (generally) within Sixty English Miles is fourpence; and yet when particular Places are named, A Letter from New York to Perth Amboy (which is but 30 Miles) is Six pence. And so in other Instances. Then the added Postages practis’d here, which were explain’d in Mr. Franklin’s Letter of April 12. and seem authoriz’d by the Act, do not appear equal or reasonable. For Instance, A Letter from Boston to New York (near 300 miles) is One Shilling; and if it is but One [hundred miles] further viz. to Philadelphia, it pays Nine pence more; which is out of Proportion. We would therefore propose, that instead of the many different Rates of Postage between different Places named in the Act, one general Rule should be made, in the new Act without naming any Places, viz


All Letters and Packets carried by Post in America to any Place not exceeding Sixty English Miles
{
S
4
pence


D
8
pence


T
12
pence


Ounce
1s.
4d.


  [To any Place exceeding] 60 Miles and not exceeding 100 Miles
  {
S.
  6
pence


D.
  12
pence


T.
  18
pence


Ounce
  2s.



  And to any Place exceeding 100 Miles and not exceeding 200 Miles
  {
S.
  8
pence


D
  16



T.
  2s.



O
  2s.
8d.


And so the same Addition, of two pence, in every additional 100 Miles.






This Rule would make the Postage from New York to Charlestown, much what it is now by the Act, viz. 18 Pence it being about 900 Miles. And it would moderate most of the other Postages, which are now generally deem’d too high and complain’d of; it would probably occasion more Letters to be sent per Post, so that the Revenue might gain in the Number of Letters more than is abated in the Price: And such an Abatement would be grateful to the People, and tend to lessen the Murmuring that might be occasion’d by the greater Strictness with regard to Ship Letters. And as some late Acts of Parliament restraining the Trade of the Colonies have seem’d severe to the Merchants here, an Act that has the Appearance of Lenity and operates to the Ease of Commerce and Correspondence, may be of use to conciliate Minds to those public Measures, and diminish Discontents.
Thus we have, with the Freedom requir’d of us, given our Sentiments; which we submit to our Superiors. And are, with great Esteem, Sir, Your most obedient humble Servants
B. F.J. F.


[On additional pages in Franklin’s hand:]


For All Letters and Pacquets carried by Post in America any Distance not exceeding Sixty English Miles
  {
Single
4
pence


D
  8



T
  12



Ounce
  1s.
4d.


For all &c. exceeding 60 Miles and not exceeding 100 Miles
  {
Single
  6
pence


D.
  12



T.
  1s.
6d.


Ounce
  2s.



For all &c. exceeding 100 Miles and not exceeding 200 Miles
{
Single
8
pence


D.
  1s.
4d.


T.
  2s.



Ounce
  2s.
8d.


With the like Addition of 2 pence in every additional 100 Miles






The Bulk of the Postage of N. America arises out of the 3 great trading Towns Philadelphia, New York and Boston.
By the above proposed Rates, the present Postage between those Places will be abated as follows,



Present
Postage
future
Abated


Between Philadelphia and New York

9 pence
6
  pence
3 pence


[Struck through: Between New York and Boston
}
1s. 0d.
  10
  pence
  2


Between Philadelphia and Boston

1s. 9d.
  1s.
  0d.
9 pence


These Abatements are very considerable being between 30 and 40 per Cent. will be thought very favourable by the Trading People, and I fear that if the Rates are reduc’d so much lower as to be equal with the Rates in England, the Posts can hardly be supported in a Country where Labour and Service of all kinds is so much dearer; at least some of the new Stages, which at present do not produce sufficient to defray themselves, but are supported by the old ones, must be dropt; for tho’ the Number of Letters will undoubtedly encrease, yet I doubt their encreasing in so great a proportion, and I apprehend that ’tis more for the Advantage of the Trading People to keep those new Stages up, than it will be to make a farther Abatement in Postage.
The Offices in America have sometimes employ’d Letter Carriers to deliver Letters in the Towns and directed them to demand a penny for delivering each Letter; but the Right to demand such Penny above the Postage being frequently disputed and complain’d of as an Imposition and the Practice on that Account occasionally dropt, the Deputy Postmaster General some time since directed the Delivery of Letters in the several Towns gratis. This however is not generally comply’d with, being found very burthensome to the Office: but the Inconvenience may perhaps be remedied either in the Penny post Clause, or by a Clause for the purpose.
It is the Opinion of many People here that lowering the Rates of Postage would encrease the Revenue.
Suppose a General Rule, as the Distances are pretty well known.


  All Letters and Packets carried by Post to any Place not exceeding Sixty English Miles
{
Single
4
pence


Double
8
pence


Treble
12
pence


Ounce
1s.
4d.


  All &c. exceeding 60 Miles and not exceeding 100 Miles
  {
Single
6
pence


D
12



T
16



O
2s.



And to any Place exceeding One Hundred Miles and not exceeding 200 Miles
  {
S
8
pence



16




24




32



And the same Addition of two Pence in every additional Hundred Miles






Letters to be deliver’d to the Postmaster and his Certificate to be produced to the Custom House Officer before he be permitted to break Bulk.

